



Exhibit 10.1
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT HAS BEEN OMITTED
BECAUSE IT
IS BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED.
INFORMATION THAT HAS BEEN OMITTED HAS BEEN NOTED IN THIS DOCUMENT WITH A
PLACEHOLDER
IDENTIFIED BY THE MARK “[***]”.


MAXLINEAR, INC.
2010 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
Unless otherwise defined herein, the terms defined in the MaxLinear, Inc. 2010
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Restricted Stock Unit Award Agreement (the “Award Agreement”).


I.
NOTICE OF RESTRICTED STOCK UNIT GRANT

Participant Name:
Address:
You have been granted the right to receive an Award of Restricted Stock Units,
subject to the terms and conditions of the Plan and this Award Agreement, as
follows:
 
 
 
 
 
Grant Number
 
 
 
 
 
 
 
Date of Grant
 
 
 
 
 
 
 
Maximum Number of Restricted Stock Units
 
 
 
 
Target Number of Restricted Stock Units
 
 
 
 

Vesting Schedule:
Subject to any acceleration provisions contained in the Plan, any separate
agreement between the above-named award Participant and the Company, or set
forth below, the Restricted Stock Units will vest in accordance with the
following schedule:
A.    General
The number of Restricted Stock Units subject to the Award that will become
eligible for vesting as set forth below will depend upon (i) the Company Revenue
(as defined below) as compared to the Benchmark Company Revenue (as defined
below) of each company listed on Exhibit B (each, a “Benchmark Company” and
together, the “Benchmark Companies”) (the Company’s percentage increase or
decrease of Company Revenue compared to the percentage increase or decrease of
Benchmark Company Revenue of the Benchmark Companies, the “Revenue Result”), and
(ii) the Company EPS (as defined below) as compared to the Benchmark Company EPS
(as defined below) (the Company’s percentage increase or decrease of Company EPS
compared to the percentage increase or decrease of Benchmark Company EPS of the
Benchmark Companies, the “EPS Result”),


1
[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------





for each Measurement Period (as defined below), or such time period as described
below, and will be determined in accordance with this Award Agreement.
See Exhibit B for (i) a complete listing of the Benchmark Companies as of the
Date of Grant, and (ii) information relating to changes to the Benchmark
Companies during the Performance Period (as defined below).
Performance and Measurement Periods
The “Performance Period” will begin on January 1, 2019 (the “Commencement Date”)
and will end on December 31, 2021 (the “Anniversary Date”), with the Company’s
performance measured for each of the Company’s 2019 fiscal year (the “First
Performance Period”), 2019 and 2020 fiscal years (the “Second Performance
Period”) and 2019, 2020, and 2021 fiscal years (the “Third Performance Period”)
(each, a “Measurement Period” and the last day of each of the Company’s 2019,
2020 and 2021 fiscal years, or a Change in Control Measurement Date (as defined
below), a “Measurement Date”). The Anniversary Date, or if earlier, the
consummation of the Change in Control (the “Closing”), is referred to herein as
the “Period End Date.”
Weighting
The Revenue Result will be weighted at 60% and the EPS Result will be weighted
at 40%, such that 60% of the Restricted Stock Units subject to the Award may
become Eligible Restricted Stock Units (as defined below) based on the Revenue
Result (the “Revenue Eligible Restricted Stock Units”) and 40% of the Restricted
Stock Units subject to the Award may become Eligible Restricted Stock Units
based on the EPS Result (the “EPS Eligible Restricted Stock Units”).
Measurement of Performance
Absent a Change in Control, for the First Performance Period, no more than 30%
of the Target Number of Restricted Stock Units may become Eligible Restricted
Stock Units, and for the Second Performance Period, no more than 100% of the
Target Number of Restricted Stock Units may become Eligible Restricted Stock
Units reduced by the number of Restricted Stock Units that became Eligible
Restricted Stock Units for the First Performance Period. For these two
Measurement Periods, if performance under the Revenue Result Calculation and EPS
Result Calculation as described below results in greater than 50th percentile
ranking, only 100% of the Target Number of Restricted Stock Units for the
applicable Measurement Period may become Eligible Restricted Stock Units, but
for performance between the 25th and 50th percentiles, the number of Restricted
Stock Units that may become Eligible Restricted Stock Units will be applied on a
linear interpolation basis, but only as to the Target Number of Restricted Stock
Units that are eligible to become Eligible Restricted Stock Units for the
applicable Measurement Period, and this will be applied separately to Revenue
Result and EPS Result, respectively, for each Measurement Period. For example,
for performance at the 75th percentile for the Revenue Result but at the 25th
percentile for the EPS Result for the 2019 Measurement Period, then 24% of the
Target Number of Restricted Stock Units will become Eligible Restricted Stock
Units for the 2019 Measurement Period (18% relating to the Revenue Result and 6%
relating to the EPS Result).
For the Measurement Date relating to the Third Performance Period or the Change
in Control Measurement Date (as defined below) (such date, the “Final
Measurement Date”), the number of Target Number of Restricted Stock Units that
can


2
[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------





become Eligible Restricted Stock Units will be reduced by the number of
Restricted Stock Units that became Eligible Restricted Stock Units for prior
Measurement Periods.
The number of Restricted Stock Units subject to the Award that will become
eligible to vest subject to satisfying the Service Requirement described below
(“Eligible Restricted Stock Units”) will be determined by the Compensation
Committee of the Company’s Board of Directors (the “Compensation Committee”) in
its sole discretion within sixty (60) days of the completion of each Measurement
Period, or, in the event of a Change in Control, following the Signing Date (as
defined below) but in any event prior to the Closing (the “Change in Control
Measurement Date”). For purposes of the Award Agreement, “Signing Date” means
the date of execution of the definitive agreement pursuant to which the Change
in Control becomes effective.
Service Requirement; Termination of Award
In order to be eligible to earn any Eligible Restricted Stock Units with respect
to a Measurement Period, Participant must remain a Service Provider through a
Measurement Date, and to earn any Eligible Restricted Stock Units with respect
to a Change in Control Measurement Date, Participant must remain a Service
Provider until immediately prior to the Closing (the “Service Requirement”). For
avoidance of doubt, if Participant satisfies the Service Requirement with
respect to a Measurement Period but ceases to be a Service Provider prior to the
date the Compensation Committee makes the determination of the level of
achievement for that particular Measurement Period, then this Award will remain
outstanding through the date the Compensation Committee is able to make such
determination and the Award is settled to the extent it is determined that a
number of Eligible Restricted Stock Units were earned.
Other than as set forth in the immediately preceding paragraph or in connection
with a Qualifying Termination that occurs prior to a Change in Control (and
during the Change of Control Period (as such term is defined in the
Participant’s Change in Control and Severance Agreement or Amended and Restated
Change in Control and Severance Agreement with the Company (either, the
“Severance Agreement”)) as described below, if Participant ceases to be a
Service Provider, any outstanding Restricted Stock Units subject to the Award
will terminate and be cancelled and Participant will have no further rights with
respect to such Restricted Stock Units. Further, any Restricted Stock Units
subject to the Award that are determined to not have become Eligible Restricted
Stock Units in connection with the Final Measurement Date shall terminate and be
cancelled and Participant will have no further rights with respect to such
Restricted Stock Units.
B.    Revenue Result - Performance Matrix
The Revenue Result will be determined following the completion of each
Measurement Period, or, if earlier, upon the Change in Control Measurement Date.
“Company Revenue” means the Company’s percentage increase or decrease (rounded
to the nearest hundredth) in (A) revenue for the last fiscal year in the
Measurement Period as determined in accordance with Generally Accepted
Accounting Principles (“GAAP”) and reported in the Company’s Form 10-K, as
compared to (B) revenue for the fourth quarter of the Company’s 2018 fiscal
year, as determined in accordance with GAAP and reported in the Company’s Form
10-K, and multiplied by four, except that in the event of a Change in Control
and for purposes of (A) of this definition, “Company Revenue” will mean the
Company’s GAAP revenue that the Company has accrued for financial accounting
purposes as of its most recently completed fiscal quarter prior to the Signing
Date for the last fiscal year in the Third Performance Period.


3
[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------





The “Benchmark Company Revenue” means, for each Benchmark Company, the Benchmark
Company’s percentage increase or decrease (rounded to the nearest hundredth) in
(A) GAAP revenue for the four most recently completed fiscal quarters on or
prior to the last day of the applicable Measurement Period as determined by
Thomson Reuters, as compared to (B) GAAP revenue for the Benchmark Company’s
most recently completed fiscal quarter prior to the Commencement Date as
determined by Thomson Reuters, and multiplied by four, except that in the event
of a Change in Control and for purposes of (A) of this definition, “Benchmark
Company Revenue” will mean the applicable Benchmark Company’s estimated GAAP
revenue for the four most recently completed fiscal quarters on or prior to the
last day of the Third Performance Period as determined by Thomson Reuters as of
the Change in Control Measurement Date. If as of the Change in Control
Measurement Date Thomson Reuters does not have estimates available for any
Benchmark Company’s GAAP revenue for the four most recently completed fiscal
quarters on or prior to the last day of the Third Performance Period, the
Compensation Committee will in good faith determine the estimated GAAP revenue
for such Benchmark Company using such methodology as it determines to be
reasonable using the actual and estimated GAAP revenue provided by Thomson
Reuters for such Benchmark Company that are available for the four most recently
completed fiscal quarters on or prior to the last day of the Change in Control
Measurement Date.
As of each Measurement Date, the Company Revenue and the Benchmark Company
Revenue will be calculated and each of the Benchmark Companies will be listed
based on their respective Benchmark Company Revenue in order of largest to
smallest percentages and the Company will also be included in this ordered list
based on the Company Revenue (together, the “Revenue Ranking Group”). The number
of Restricted Stock Units that become Revenue Eligible Restricted Stock Units as
a result of the Revenue Result will be determined as set forth below.
Revenue Result Calculation:


Level*
Company’s Position in the Revenue Ranking Group
Target Number of Restricted Stock Units that Become Revenue Eligible Restricted
Stock Units**
1
Below 25th percentile
0%
2
25th percentile
50%
3
50th percentile
100%
4
75th percentile
250%

* The number of Restricted Stock Units that will become Revenue Eligible
Restricted Stock Units shall be calculated linearly between levels 2 and 3 and 3
and 4.
** Any partial Shares will be rounded down to the nearest whole Share and any
fractional Shares will be forfeited for no consideration.
C.    EPS Result - Performance Matrix
The EPS Result will be determined following the completion of each Measurement
Period, or, if earlier, upon the Change in Control Measurement Date.
“Company EPS” means the Company’s percentage increase or decrease (rounded to
the nearest hundredth) in (A) non-GAAP earnings per share for the last fiscal
year in the Measurement Period as reported in the Company’s earnings release(s),
as


4
[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------





compared to (B) non-GAAP earnings per share for the fourth quarter of the
Company’s 2018 fiscal year as reported in the Company’s earnings release, and
multiplied by four, except that in the event of a Change in Control and for
purposes of (A) of this definition, “Company EPS” will mean the Company’s
non-GAAP earnings per share that the Company has accrued for financial
accounting purposes as of its most recently completed fiscal quarter prior to
the Change in Control Measurement Date for the last fiscal year in the Third
Performance Period.
The “Benchmark Company EPS” means, for each Benchmark Company, the Benchmark
Company’s percentage increase or decrease (rounded to the nearest hundredth) in
(A) non-GAAP earnings per share as reported in the Benchmark Company’s earnings
release(s) for the four most recently completed fiscal quarters on or prior to
the last day of the applicable Measurement Period as determined by Thomson
Reuters, as compared to (B) non-GAAP earnings per share as reported in the
Benchmark Company’s earnings release for the Benchmark Company’s most recently
completed fiscal quarter prior to the Commencement Date as determined by Thomson
Reuters, and multiplied by four, except that in the event of a Change in Control
and for purposes of (A) of this definition, “Benchmark Company EPS” will mean
the applicable Benchmark Company’s estimated non-GAAP earnings per share for the
four most recently completed fiscal quarters on or prior to the last day of the
Third Performance Period as determined by Thomson Reuters as of the Change in
Control Measurement Date. If as of the Change in Control Measurement Date
Thomson Reuters does not have estimates available for any Benchmark Company’s
non-GAAP earnings per share for the four most recently completed fiscal quarters
on or prior to the last day of the Third Performance Period, the Compensation
Committee will in good faith determine the estimated non-GAAP earnings per share
for such Benchmark Company using such methodology as it determines to be
reasonable using the actual and estimated earnings per share provided by Thomson
Reuters for such Benchmark Company that are available for the four most recently
completed fiscal quarters on or prior to the last day of the Change in Control
Measurement Date.
As of each Measurement Date, the Company EPS and the Benchmark Company EPS will
be calculated and each of the Benchmark Companies will be listed based on their
respective Benchmark Company EPS in order of largest to smallest percentages and
the Company will also be included in this ordered list based on the Company EPS
(together, the “EPS Ranking Group”). The number of Restricted Stock Units that
become EPS Eligible Restricted Stock Units will be determined as set forth
below.
EPS Result Calculation:
Level*
Company’s Position in the EPS Ranking Group
Target Number of Restricted Stock Units that Become EPS Eligible Restricted
Stock Units**
1
Below 25th percentile
0%
2
25th percentile
50%
3
50th percentile
100%
4
75th percentile
250%

* The number of Restricted Stock Units that will become EPS Eligible Restricted
Stock Units shall be calculated linearly between levels 2 and 3 and 3 and 4.
** Any partial Shares will be rounded down to the nearest whole Share and any
fractional Shares will be forfeited for no consideration.


5
[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------





D.    Change in Control
In the event of a Change in Control that occurs prior to the Anniversary Date,
the Performance Period will terminate and the number of Eligible Restricted
Stock Units will be equal to the number of Eligible Restricted Stock Units
calculated pursuant to the terms of the Agreement, or, if greater, the Target
Number of Restricted Stock Units. The Eligible Restricted Stock Units will then
be scheduled to vest on the Anniversary Date, subject to Participant continuing
to be a Service Provider through such date. Notwithstanding the foregoing
sentence, if, following the Change in Control, (i) Participant terminates his or
her employment with the Company (or any parent, subsidiary, or successor of the
Company) for Good Reason (as such term is defined in the Severance Agreement) or
(ii) the Company (or any parent, subsidiary or successor of the Company)
terminates Participant’s employment without Cause (as such term is defined in
the Severance Agreement) (in either event, a “Qualifying Termination”), and, in
each case, such termination occurs prior to the Anniversary Date, then, subject
to Participant signing and not revoking the release of claims as required by
Section 4 of the Severance Agreement, 100% of the Eligible Restricted Stock
Units will fully vest. Further, in the event of a Change in Control where the
acquiror does not assume, continue or substitute for the Award, the vesting of
the Award will accelerate as set forth in Section 16(c) of the Plan as it
applies to awards of Restricted Stock Units subject to service-based vesting
only.
E.    Change in Control Qualifying Termination
If the Company terminates Participant’s employment as a result of a Qualifying
Termination that occurs prior to a Change in Control (and during the Change of
Control Period (as such term is defined in the Severance Agreement)), then any
unvested portion of the Restricted Stock Units will remain outstanding for three
(3) months or the occurrence of a Change in Control (whichever is earlier) so
that the determination of the number of Eligible Restricted Stock Units, if any,
can be calculated in accordance with the terms of this Award Agreement. If no
Change in Control occurs within three (3)-month period following Participant’s
termination, any Restricted Stock Units subject to the Award that had not
previously been determined to be Eligible Restricted Stock Units will terminate
and be cancelled and Participant will have no further rights with respect to
such Restricted Stock Units.
oOo














6
[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------





By Participant’s grant acceptance pursuant to such Participant’s online account
at E*Trade, Participant agrees that this Award of Restricted Stock Units is
granted under and governed by the terms and conditions of the Plan and this
Award Agreement, including the Terms and Conditions of Restricted Stock Unit
Grant, attached hereto as Exhibit A, all of which are made a part of this
document. Participant has reviewed the Plan and this Award Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understands all provisions of the Plan
and Award Agreement. Participant hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions relating to the Plan and Award Agreement. Participant further agrees
to notify the Company upon any change in the residence address.


































































7
[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------





EXHIBIT A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT
1. Grant. The Company hereby grants to the Participant named in the Notice of
Grant attached as Part I of this Award Agreement (the “Participant”) under the
Plan an Award of Restricted Stock Units, subject to all of the terms and
conditions in this Award Agreement and the Plan, which is incorporated herein by
reference. Subject to Section 19 of the Plan, in the event of a conflict between
the terms and conditions of the Plan and the terms and conditions of this Award
Agreement, the terms and conditions of the Plan will prevail.
2. Company’s Obligation to Pay. Each Restricted Stock Unit represents the right
to receive a Share on the date it vests. Unless and until the Restricted Stock
Units will have vested in the manner set forth in Section 3, Participant will
have no right to payment of any such Restricted Stock Units. Prior to actual
payment of any vested Restricted Stock Units, such Restricted Stock Unit will
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company. Any Restricted Stock Units that vest in
accordance with Sections 3 or 4 will be paid to Participant (or in the event of
Participant’s death, to his or her estate) in whole Shares, subject to
Participant satisfying any applicable tax withholding obligations as set forth
in Section 7. Subject to the provisions of Section 4, such vested Restricted
Stock Units will be paid in Shares as soon as practicable after vesting, but in
each such case within the period ending no later than the date that is two and
one-half (2 1/2) months from the end of the Company’s tax year that includes the
vesting date.
3. Vesting Schedule. Except as provided in Section 4, and subject to Section 5,
the Restricted Stock Units awarded by this Award Agreement will vest in
accordance with the vesting provisions set forth in the Notice of Grant.
Restricted Stock Units scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Award Agreement, unless Participant will have
been continuously a Service Provider from the Date of Grant until the date such
vesting occurs.
4. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator.
Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units will result in the imposition of additional tax under Section 409A if paid
to Participant on or within the six (6) month period following Participant’s
termination as a Service Provider, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day following the date of Participant’s termination as a Service Provider,
unless the Participant dies following his or her termination as a Service
Provider, in which case, the Restricted Stock Units will be paid in Shares to
the Participant’s estate as soon as practicable following his or her death. It
is the intent of this Award Agreement to comply with the requirements of
Section 409A so that none of the Restricted Stock Units provided under this
Award Agreement or Shares issuable thereunder will be subject to the additional
tax imposed under Section 409A, and any ambiguities herein will be interpreted
to so comply. For purposes of this Award Agreement, “Section 409A” means


8
[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------





Section 409A of the Code, and any proposed, temporary or final Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.
5. Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Award Agreement, the balance of the Restricted
Stock Units that have not vested as of the time of Participant’s termination as
a Service Provider for any or no reason and Participant’s right to acquire any
Shares hereunder will immediately terminate.
6. Death of Participant. Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
7. Withholding of Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of income,
employment and other taxes which the Company determines must be withheld with
respect to such Shares. The Administrator, in its sole discretion and pursuant
to such procedures as it may specify from time to time, may permit Participant
to satisfy such tax withholding obligation, in whole or in part (without
limitation) by (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable Shares having a Fair Market Value equal to the minimum
amount required to be withheld, (c) delivering to the Company already vested and
owned Shares having a Fair Market Value equal to the amount required to be
withheld, or (d) selling a sufficient number of such Shares otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld. To the extent determined appropriate by the Company in
its discretion, it will have the right (but not the obligation) to satisfy any
tax withholding obligations by reducing the number of Shares otherwise
deliverable to Participant. If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time any applicable Restricted Stock Units otherwise are
scheduled to vest pursuant to Sections 3 or 4, Participant will permanently
forfeit such Restricted Stock Units and any right to receive Shares thereunder
and the Restricted Stock Units will be returned to the Company at no cost to the
Company.
Notwithstanding the foregoing, until and unless the Administrator determines
otherwise, if, on the date Participant incurs a liability for the payment of
income, employment and other taxes which the Company determines must be withheld
with respect to such Shares, Participant is an employee of the Company or its
Parent or Subsidiary who is subject to Section 16 of the Exchange Act (a
“Section 16 Officer”), then the Company (or the employing or retaining Parent or
Subsidiary), will withhold from the number of Shares otherwise deliverable under
this Award of Restricted Stock Units a number of Shares sufficient to pay such
tax withholding obligation; provided, however, that the Shares to be withheld
must have vested pursuant to the terms of this Award Agreement and the Plan. The
Company shall not retain fractional Shares to satisfy any portion of the tax
withholding obligation. Accordingly, if any withholding is done through the
withholding of Shares, Participant shall pay to the Company an amount in cash
sufficient to satisfy the remaining tax withholding obligation due and payable
as a result of the Company not retaining fractional Shares. Should the Company
be unable to procure such cash amounts from Participant, Participant agrees and
acknowledges that Participant is giving the Company permission to withhold from
Participant’s paycheck(s) an amount equal to the remaining tax withholding
obligation due and payable as a result of the Company not retaining fractional
Shares.


9
[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------





8. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.
9. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK
UNITS OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES
THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR
RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
10. Address for Notices. Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company, in care of its Stock
Plan Administrator at MaxLinear, Inc., 2051 Palomar Airport Road, Suite 100,
Carlsbad, California 92011, or at such other address as the Company may
hereafter designate in writing.
11. Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
12. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
13. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. Where the Company
determines that the delivery of the payment of any Shares will violate federal
securities laws or other applicable laws, the Company will defer delivery until
the earliest date at which the Company reasonably anticipates that the delivery
of Shares will


10
[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------





no longer cause such violation. The Company will make all reasonable efforts to
meet the requirements of any such state or federal law or securities exchange
and to obtain any such consent or approval of any such governmental authority.
14. Plan Governs. This Award Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.
15. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.
16. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
17. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.


18. Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.
19. Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Restricted Stock Units.
20. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.
21. Governing Law. This Award Agreement will be governed by the laws of the
State of California, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Award of
Restricted Stock


11
[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------





Units or this Award Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation will be
conducted in the courts of San Diego County, California, or the federal courts
for the United States for the Southern District of California, and no other
courts, where this Award of Restricted Stock Units is made and/or to be
performed.


















































12
[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------





EXHIBIT B
Benchmark Companies
[***]
 The following will govern changes during the Performance Period to the
companies listed in the Benchmark Companies:
1.
If a company stops trading publicly and is delisted or goes bankrupt, the
company will be removed from the Benchmark Companies.

2.
The Compensation Committee retains discretion to make any adjustments to the
Benchmark Companies as it deems appropriate to reflect unintended and unforeseen
circumstances occurring with respect to the Benchmark Companies.







13
[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

